Citation Nr: 0321268	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
infectious hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, including as secondary to hepatitis.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right clavicle and scapula fracture.

4.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran had active service from February 1947 to January 
1950, from June 1950 to May 1954, and from July 1954 to 
September 1967.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.    


REMAND

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for 
hepatitis and diabetes mellitus, whether he is entitled to 
increased evaluations for a right clavicle and scapula 
disability and prostatitis, and whether he is entitled to 
TDIU and special monthly compensation (SMC) based on the 
anatomical loss of the right lower extremity.  In a rating 
decision dated September 1999, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision.  

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminates the need for a 
claimant to submit a well-grounded claim and redefines the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).  Further, during the pendency of 
this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claims pursuant to these changes.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, as explained below, the record as it 
currently stands is insufficient for the Board to determine 
whether new and material evidence has been submitted to 
reopen the two service connection claims, and the Board finds 
that further development of the medical evidence is necessary 
in order to decide the veteran's claims for increased 
evaluations, a TDIU and SMC.  

First, the veteran was hospitalized for hepatitis in service.  
He now alleges that he has depression, body rash, lethargy 
and diminished senses of taste and smell secondary to 
hepatitis.  The veteran has not submitted medical evidence 
containing a specific diagnosis of hepatitis or residuals 
thereof; however, he has submitted hepatitis profiles showing 
positive surface B antibodies and hepatitis A antibodies.  
Given this fact, testing should be conducted on Remand to 
determine whether the veteran has hepatitis, and if so, what 
type.

Second, the RO last afforded the veteran VA examinations of 
his service-connected right clavicle and scapula disability 
and prostatitis in December 1998 and July 1999, respectively.  
Since then, the veteran has asserted that those disabilities 
have worsened.  His representative has requested VA to afford 
the veteran new examinations, during which examiners can 
address the current level of impairment of his disabilities 
and his employability in light of those disabilities.  Such 
action should be taken on Remand.

In addition, the veteran's representative alleges that the 
veteran should be service connected for diabetes on either a 
presumptive or secondary basis.  He contends that, because 
the veteran served in Thailand during the Vietnam era, his 
duties might have required him to make intermittent trips to 
Vietnam.  These trips would, in turn, entitle the veteran to 
consideration under applicable regulatory provisions allowing 
for presumptive service connection.  He also contends that, 
even if these provisions are inapplicable to the veteran's 
claim, service medical records contain evidence, such as 
increased blood glucose levels, establishing that the 
veteran's diabetes initially manifested in service.  These 
arguments should be explored on Remand by contacting the 
veteran and his service department for information regarding 
these alleged visits to the Republic of Vietnam and by 
seeking a medical opinion as to whether the veteran's 
diabetes initially manifested in service, including in the 
form of increased blood glucose levels.

The veteran and his representative also allege that diabetes 
necessitated the amputation of the veteran's right ankle and 
foot, and that therefore, the veteran is entitled to SMC 
based on the anatomical loss of the right lower extremity.  

Special monthly compensation is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable for a service-connected 
disability on the basis of degree of that disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(l) when 
authorized in conjunction with any of the provisions of 38 
U.S.C.A. 1114(a) through (j) or (s).  38 U.S.C.A. 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2002).

Inasmuch as SMC may be paid to a claimant only if the loss of 
use of his or her lower extremity is secondary to a service-
connected disability and the veteran is claiming that that 
loss of use results from his diabetes, the issue of whether 
the veteran is entitled to SMC is inextricably intertwined 
with the issue of whether the veteran is entitled to service 
connection for diabetes.  The former issue is thus deferred 
until the RO completes the aforementioned development on the 
latter issue.  

Finally, because these claims are being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of all pertinent, 
outstanding records that have not yet been secured and to 
present further argument in support of his claims. 

This case is REMANDED for the following development:

1.  VA should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who, since 2000, have 
treated him for the disabilities at issue 
in this Remand and whose records have not 
yet been secured.  After securing any 
necessary authorizations, VA should 
obtain and associate with the claims file 
any outstanding medical evidence the 
veteran identifies as being pertinent to 
his claims.    

2.  VA should ask the veteran whether, as 
alleged by his representative, his 
military occupational duties (MOS) 
required that he served, however briefly, 
in the Republic of Vietnam.  If the 
veteran responds in the affirmative, the 
RO should request him to explain in 
writing the circumstances surrounding all 
alleged trips to the Republic of Vietnam.  
The RO should then associate this written 
statement with the claims file.

3.  If the RO obtains a written statement 
pursuant to the aforementioned 
instruction, it should forward that 
statement to the veteran's service 
department and query whether the 
veteran's MOS at least as likely as not 
required intermittent ground visits to 
the Republic of Vietnam.  If the service 
department responds in the affirmative, 
the RO should request the service 
department to verify this fact in 
writing.  The RO should then associate 
this written statement with the claims 
file.

4.  Thereafter, the RO should afford the 
veteran a VA examination in relation to 
his claim for service connection for 
infectious hepatitis.  The purpose of 
this examination is to determine the 
etiology of any hepatitis shown to exist.  
Prior to the examination, VA should 
furnish the examiner with the veteran's 
claims file, and a copy of this Remand, 
for review.  Following a thorough 
evaluation, during which serologic tests 
and liver function studies are conducted, 
the examiner should list all clinical 
findings associated with the veteran's 
liver.  The examiner should then indicate 
whether the veteran has hepatitis, and if 
so, what type, and opine whether that 
particular type of hepatitis is at least 
as likely as not related to the type of 
hepatitis the veteran had in service.  
The examiner should also opine whether 
the veteran has any other residuals of 
his in-service hepatitis.  The examiner 
should include detailed rationale for his 
opinions.

5.  Thereafter, the RO should afford the 
veteran a VA endocrinology examination.  
The purpose of this examination is to 
determine the etiology of the veteran's 
diabetes.  Prior to the examination, VA 
should furnish the examiner with the 
veteran's claims file, and a copy of this 
Remand, for review.  Following a thorough 
evaluation, during all appropriate tests 
are conducted, the examiner should opine 
whether the veteran's diabetes is at 
least as likely as not related to his 
service.  The examiner should include 
detailed rationale for his opinion.

6.  The RO should also afford the veteran 
a VA examination of his right clavicle 
and scapula disability.  The purpose of 
this examination is to determine the 
current level of severity of that 
disability.  Prior to the examination, VA 
should furnish the examiner with the 
veteran's claims file, and a copy of this 
Remand, for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: list all objective 
findings related to the veteran's right 
clavicle and scapula disability; indicate 
the level of impairment caused by that 
disability in terms of the nomenclature 
of the rating schedule; and specify 
whether the veteran has functional loss 
or weakness of the right clavicle and 
scapula due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit his functional ability during 
flare-ups or with repeated use of the 
affected joint(s) over a period of time.  
The examiner should include detailed 
rationale for his opinions.

7.  The RO should also afford the veteran 
a VA examination with respect to his 
claim for an increased evaluation for his 
service-connected prostatitis.  The 
purpose of this examination is to 
determine the current level of severity 
of that disability.  Prior to the 
examination, VA should furnish the 
examiner with the veteran's claims file, 
and a copy of this Remand, for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: list all 
objective findings related to the 
veteran's prostatitis and indicate the 
level of impairment caused by that 
disability in terms of the nomenclature 
of the rating schedule.  The examiner 
should specifically indicate whether the 
veteran's prostatitis is manifested by 
voiding dysfunction and if so, should 
comment on the presence and frequency of 
urine leakage or obstructed voiding.  The 
examiner should also specifically 
indicate whether the veteran's 
prostatitis is manifested by urinary 
tract infection and if so, should comment 
on the use of drug therapy, related 
hospitalizations, and the presence of 
intensive management.  The examiner 
should also indicate whether there is 
related renal dysfunction and if so, 
should describe the related 
symptomatology.  The examiner should 
include detailed rationale for his 
opinions.

8.  The RO should direct each of the 
aforementioned examiners to conclude 
whether the veteran's service-connected 
disabilities, which include residuals of 
a right clavicle and scapula fracture, 
residuals of fractured ribs with 
secondary pneumohemothorax and segmental 
resection of the right lower lobe, 
prostatitis, and if appropriate, 
hepatitis and/or diabetes mellitus, 
render the veteran unemployable. 

9.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If VA denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



